Citation Nr: 1236758	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama, and the Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

1.  Propriety of the termination of the Veteran's disability compensation benefits from May [redacted], 2004 to February [redacted], 2005, based on fugitive felon status.

2.  Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $6,664.03.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served on active duty from November 1993 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which terminated the Appellant's compensation benefits from May [redacted], 2004 to February [redacted], 2005, due to his status as a fugitive felon, and reduced his benefits due to incarceration, effective February 13, 2006.  A notice of disagreement was filed in August 2007 with regard to the termination of compensation benefits due to his status as a fugitive felon.  In November 2007, the Committee on Waivers and Compromises denied entitlement to a waiver of the indebtedness created in the amount of $21,944.03.  In July 2008, the Committee granted in part a waiver of the overpayment in the amount of $15,280; the amount of $6,664.03 remained outstanding.  A statement of the case was issued in July 2008 and a substantive appeal was received in August 2008.  


FINDINGS OF FACT

1.  The Appellant was a fugitive felon from May [redacted], 2004, until his arrest on February [redacted], 2005.

2.  The amount of overpaid compensation benefits is $6,664.03. 

3.  The Appellant was at fault in the creation of the overpayment of compensation benefits because of his fugitive felon status.  VA was not at fault in the creation of the overpayment of the compensation benefits. 

4.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Appellant, inasmuch as he accepted benefits to which he was not entitled, based on his fugitive felon status and subsequent incarceration. 

5.  Collection of that indebtedness would not defeat the purpose of the compensation benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  For the period May [redacted], 2004 to February [redacted], 2005, the termination of the Veteran's disability compensation due to status as a fugitive felon was proper.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2011).

2.  Recovery of the overpayment of VA compensation benefits, in the amount of $6,664.03, would not be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's disagreement relating to his termination in compensation and reduction in compensation, the Board notes that there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a termination/reduction of benefits due to fugitive felon and incarceration status.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) has held that the provisions of the VCAA, are not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id. (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).)

As there is no information or evidence which might be developed which could change the operation of the statute, and only legal issues are involved, VA has no obligation under the VCAA, or regulations implementing the VCAA, to assist the Veteran to develop evidence in this matter.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist under the VCAA is not applicable to a matter of statutory interpretation).

Status as a fugitive felon

38 C.F.R. § 3.665(a) requires VA to notify the veteran that his benefits are subject to reduction due to his incarceration, of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In a March 2007 VA letter, the Appellant was informed that he had 60 days to address his status as a fugitive felon, otherwise his compensation would be terminated effective May [redacted], 2004.  In a VA letter issued in July 2007, the Appellant was notified that his compensation benefits were terminated effective May [redacted], 2004 to February [redacted], 2005; compensation benefits were resumed effective February [redacted], 2005; and, compensation benefits were reduced from February 13, 2006 due to his incarceration.  Such notice clearly provided the information required by § 3.665(a).  The RO also explained that compensation could be restored to the full rate as of the date of release from prison provided notice is received within one year of release; otherwise, benefits cannot be paid prior to the date of receipt of the notice of release.

The Board notes that the Veteran has not expressed disagreement with the reduction of benefits, effective February 13, 2006, due to his incarceration.  Rather, the Appellant has expressed disagreement with the fugitive felon status and termination of compensation benefits effective May [redacted], 2004 to February [redacted], 2005, and has requested waiver of overpayment of the compensation benefits.  

The provisions of 38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. § 3.665, create a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person entitled to compensation who is incarcerated in a local, state, or Federal penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a).  A veteran who has a service-connected disability evaluation of less than 20 percent shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  

In the Veteran's case there is no dispute that his incarceration in a penal institution for a felony commenced on December 14, 2005 (the date of his conviction) and has been continuous since that date.  Thus, the February 13, 2006 effective date of reduction of compensation benefits is correct.

With regard to the Veteran's fugitive felon status, on December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The evidence of record reflects that on May 11, 2004, the Appellant was indicted for a first degree felony.  On May 14, 2004, 'Notice of Arraignment' was issued to the Appellant.  On May [redacted], 2004, a writ of arrest was issued.  On May 21, 2004, a criminal court record reflects that the Appellant was called and he failed to appear.  A 'Writ of Arrest' was ordered.  On October 15, 2004, the Court continued the 'Writ of Arrest.'  

On February [redacted], 2005, the Appellant was arrested by the State of Tennessee authorities on a traffic stop.  He was incarcerated at the Lee County jail until November 8, 2005, at which time he was transferred to the Kilby Correctional Facility in Montgomery, Alabama.  

A May 12, 2005 entry from the criminal court reflects that the Appellant had not received notice of the Court date due to moving out of the area and the Court lifted his 'no bond' status.  Per the Veteran, he posted bond.  

On December 14, 2005, the Appellant was convicted of the first degree felony and will be incarcerated until June 15, 2035, or upon being paroled.  

In December 2005, the Montgomery RO received notice from the Appellant's mother that he had been incarcerated.

On December 30, 2006, the Montgomery RO initially received information that an adjustment award had not been made in light of the Appellant's fugitive felon status.  

In March 2007, the RO proposed to adjust his VA compensation benefits in light of his status of a fugitive felon.  In July 2007, the RO terminated his compensation benefits effective May [redacted], 2004 due to his status as a fugitive felon, and resumed his benefits effective February [redacted], 2005, as his fugitive felon status had ended.  Effective February 13, 2006, his compensation benefits were reduced due to his incarceration.

The Appellant essentially asserts that he was not notified of the arrest warrant and he did not know he had been charged.  As detailed, per a criminal court notation, following the Appellant's February 2005 arrest, in May 2005 the "no bond" status was lifted as the Appellant reported that he had moved out of state and had not received notice of the Court date.  

The Board acknowledges that to engage in an intentional act of fleeing from prosecution, the Appellant would first have to know that he was facing prosecution.  

The Board notes, however, that the Appellant's assertions that he was "out of state" at the time notice was issued and at the time of the Court dates is contradicted by the evidence of record.

The Board notes that on April 2, 2004, the RO issued correspondence with a March 29, 2004 rating decision to the Appellant at an address in Auburn, Alabama.  Such correspondence was not returned as undeliverable.

On May 20, 2004, the Appellant submitted correspondence to the RO with January 2004 VA treatment records.  The Appellant did not indicate a change of address.  

On May 24, 2004, the Appellant underwent VA outpatient treatment at the Tuskegee, Alabama VA Medical Center (VAMC).  He did not indicate a change of address.  

On November 29, 2004, the RO issued correspondence with a November 2004 rating decision to the Appellant at the same address in Auburn, Alabama.  Such correspondence was not returned as undeliverable.  

On November 29, 2004 and December 2, 2004, the RO issued correspondence to the Appellant at the same address in Auburn, Alabama.  Such correspondence was not returned as undeliverable.  

On January 4, 2005, the Appellant attended a VA examination at the Montgomery VAMC.  Only at that point does the examination report reflect an address in Jackson, Tennessee, and the Appellant asserted that he was living with his cousin.  

Thus, during the majority of the time in which the arrest warrant was active, the Appellant did not appear to be living out-of-state, he had not changed his home address with VA, and correspondence issued to his address of record was not returned as undeliverable.  

In December 2005, the Appellant's mother informed VA that the Appellant was incarcerated, as she requested an apportionment of his compensation due to having custody of one of the Appellant's minor children.  

The CAVC has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The CAVC has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  Thus, the Board presumes that the Appellant was issued notice of and received the arrest warrant and criminal court dates, and was issued notice of and received correspondence from VA in 2004 and 2005 during his status as a fugitive felon.  At no time did the Appellant notify VA of his status as a fugitive, nor did the Appellant notify VA of his arrest on February [redacted], 2005, nor his conviction and incarceration on December 14, 2005.  It was not until a submission was received by the Appellant's mother in December 2005 that VA was informed of the Appellant's incarceration, and subsequent conviction and incarceration.  In this case it is clear that in May 2004 the Appellant was indicted and arraigned for a first degree felony, and was issued notice of his criminal court appearance.  Thus, due to his failure to appear in criminal court, he was deemed a fugitive felon from May [redacted], 2004, and he was not entitled to compensation benefits from May [redacted], 2004, to February [redacted], 2005 (the day before his arrest).  

The Appellant has also submitted statements pertaining to the validity of the charges and conviction; however, the Board does not have jurisdiction of the criminal charges.  Per the record, the Appellant was convicted for a first degree felony and will be incarcerated until 2035, or upon being paroled.  The Appellant should pursue any appeal of his criminal conviction through the appropriate Alabama court system.  

Waiver of overpayment

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The Appellant asserts financial hardship would result if the debt were not waived.  As detailed, the Committee has already waived $15,280 of the $21,944.03 in light of VA's failure to adjust his benefits due to his incarceration.  The Committee's July 2008 decision determined that there was no fraud, misrepresentation, or bad faith on the part of the Appellant in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The Board notes that effective July 1, 2004, the Appellant was being paid a combined evaluation of 50 percent for compensation purposes, and effective January 4, 2005 he was being paid a combined evaluation of 60 percent for compensation purposes.

In July 2007, over two years after the arrest warrant was issued, and over six months after his incarceration, the Appellant was notified of the termination of benefits due to his status as a fugitive felon from May [redacted], 2004, until his arrest on February [redacted], 2005.  

In April 2005, the Appellant was notified of a modification of his award.  The letter noted that a VA Form 21-8764 was enclosed with the notice.  The RO advised the Appellant to read the form because it contained "important information" about his right to receive his benefits.  The VA Form 21-8764 states, in pertinent part, that compensation is subject to future adjustment, and that "benefits will be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony."  Again, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As correspondence sent to the Appellant indicated that VA Form 21-8764 was provided to the Appellant, the Board finds that the presumption of regularity attaches and it is presumed the Appellant was given proper notice. 

The RO was notified in December 2006 that the Appellant was a fugitive felon, as he had failed to attend a May 2004 criminal court appearance and an arrest warrant had been issued.  The Appellant was arrested in February 2005.  In December 2005, the Appellant was convicted of the first degree felony and sentenced to 30 years in prison.  By letter dated July 2007, the RO notified the Appellant that award action was taken to terminate the Appellant's benefits from May [redacted], 2004 to February [redacted], 2005 due to his fugitive felon status, and this resulted in an overpayment of $6,664.03.

Under applicable federal regulations, a Veteran, surviving spouse or child who is receiving compensation must notify the VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  A direct result of the Appellant's status as a fugitive felon resulted in the overpayment of compensation benefits in the calculated amount of $6,664.03. 

The Board notes that the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 38, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991). 

The record clearly shows that the Appellant became a fugitive felon on May [redacted], 2004, and that he failed to inform VA of his February [redacted], 2005 arrest on the felony warrant and subsequent conviction and incarceration.  There is no evidence that the overpayment was the fault of VA in any degree.  The Appellant was at fault in becoming a fugitive felon, and because he did not notify VA of his incarceration despite being advised of the need to inform VA of this.  Since the Appellant created the circumstances leading to the overpayment in the first place, he should bear the burden of its repayment. 

In regard to whether collection would defeat the purpose of the benefit, the Board notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended since the appellant was paid compensation benefits at the full rate even though he was a fugitive felon and subsequently arrested, convicted, and incarcerated. 

The Appellant would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Appellant, as he was erroneously paid compensation benefits to which he was not entitled. 

The Board has also considered whether the Appellant would suffer undue financial hardship if forced to repay the debt at issue.  The Board notes that the Veteran has been incarcerated since December 2005 and he is serving a 30-year sentence.  The record appears to indicate that he was unemployed prior to this date; however, the Board also notes that the Veteran was also incarcerated in 2003.  A January 2005 VA mental health examination report reflects the Veteran's report that he last worked in February or March 2004 and at the time of the examination he was living with his cousin.  The examiner opined that his PTSD had a moderate to significant negative impact on his occupational functioning.  

It appears from the record that prior to his incarceration the Veteran's basic necessities of life were provided, such as food, clothing, and shelter.  Moreover, since his incarceration, his basic necessities of life, such as food, clothing, and shelter are provided by the Alabama Department of Corrections, and he was sentenced to a 30-year term.  His first opportunity for parole will be in 2020, thus in approximately 8 years.  The Board also notes that an apportionment of his compensation has been awarded to his minor child in the custody of his mother.  Thus, the Board does not find that there would be financial hardship on the Appellant's part resulting from recovery of the indebtedness. 

In sum, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  Financial hardship is not shown, the overpayment is the fault of the Appellant and not the fault of VA, and the Appellant would be unjustly enriched if he were allowed to keep compensation benefits to which he was not entitled.  In essence, the elements of equity and good conscience are not in the Appellant's favor.


ORDER

The termination of compensation benefits due to status as a fugitive felon from May [redacted], 2004 to February [redacted], 2005 was proper and the appeal is denied.

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $6,664.03 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


